Citation Nr: 9901521	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1995, for the grant of entitlement to disability benefits 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right hip found to be the result of 
Department of Veterans Affairs (VA) medical treatment.

2.  Entitlement to the concurrent payment of disability 
compensation and non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	E. K. McFadden, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in Washington, D.C. and St. Petersburg, Florida; the case was 
certified to the Board by the St. Petersburg RO.

As noted in the Board remand of July 1998, the appellants VA 
Form 9 (Appeal to the Board), submitted to the RO in July 
1996, indicated that he wished to appear before a Member of 
the Board at the RO.  In January 1998, an updated VA Form 9 
was sent to the RO in which the appellants Travel Board 
hearing request was iterated.  Pursuant to the Board remand, 
the appellant was scheduled for a Travel Board hearing on 
December 9, 1998; a letter from the appellants 
representative, dated a month before the hearing date, 
indicated that neither the appellant nor his representative 
would be able to attend and the request for the hearing was 
formally withdrawn.  See 38 C.F.R. § 20.704.

The Board notes that, technically speaking, the appellants 
representative is not currently an active member of the 
Maryland Bar because, according to their records, he has 
never paid the yearly dues for the Client Security Trust Fund 
(CSTF); payment of the annual assessment is a condition 
precedent to the practice of law in the State of Maryland.  
Since he has not paid this assessment, he is considered to be 
inactive by the CSTF.  However, the Maryland Court of Appeals 
does currently consider the appellants representative to be 
an attorney in good standing.  Therefore, while the 
appellants representative is ineligible to practice law in 
Maryland until he pays the CSTF assessment, pursuant to 
38 C.F.R. § 20.3(d), he may be considered to be an attorney-
at-law for VA purposes.  

The Board also notes that the appellants representative, in 
the VA Form 9, Appeal to the Board, submitted in July 1996, 
stated that a brief citing relevant authority supporting his 
arguments on appeal would be submitted at the appropriate 
time.  Such a brief has apparently not been submitted.  The 
record does not contain any request for an extension of time 
to provide such brief, and the claim is now before the Board 
for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his award of compensation under 
38 U.S.C.A. § 1151 for additional right hip disability should 
have been effective from November 1982, when the insertion of 
a right hip prosthesis was performed at a VA Medical Center.  
The appellants representative argues that the decision in 
Brown v. Gardner, (citation below) does not represent a 
liberalizing law and therefore, that 38 C.F.R. § 3.114 is not 
applicable.  The appellant also contends that he should be 
able to receive disability compensation and non-service-
connected pension benefits at the same time.  The appellants 
representative argues that it is improper to offset the 
monies due for the right hip disability against the pension 
benefits that the appellant receives for an entirely 
different disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the  evidence supports an 
earlier effective date of January 11, 1994, but no earlier, 
for the award of compensation pursuant to 38 U.S.C.A. § 1151.  
It is the further the decision of the Board that, as a matter 
of law, the appellant is not entitled to concurrent payment 
of VA disability compensation and non-service-connected 
pension benefits.  



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  The appellant underwent a right hip prosthesis insertion 
at a VA Medical Center in November 1982.

3.  In an unappealed December 1987 decision, the VA District 
Counsel determined that compensation was not warranted for 
the residuals of the right hip procedure under 38 U.S.C.A. 
§ 1151 (then § 351).  The appellant was notified.

4.  On January 11, 1995, the RO received a letter from the 
appellants representative in which he requested 
reconsideration of the 38 U.S.C.A. § 1151 claim pursuant to 
the holding of the Supreme Court in Brown v. Gardner.  The 
holding of the VA District Counsel was attached.

5.  In a March 1996 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment, effective from January 11, 1995.  The May 1996 
Statement of the Case indicates that the award was made 
pursuant to the holding of the Gardner case concerning 
38 U.S.C.A. § 1151 and therefore, the amended provisions of 
38 C.F.R. § 3.358(c)(3).  This is a liberalizing VA issue.

6.  The appellant was awarded non-service-connected pension 
benefits, effective from April 9, 1980.

7.  The appellant was awarded disability benefits at the 50 
percent rating for additional right hip disability pursuant 
to the provisions of 38 U.S.C.A. § 1151, effective from 
January 11, 1995.

8.  The appellant is not legally entitled to the receipt of 
non-service-connected pension benefits contemporaneous with 
receipt of VA disability compensation benefits.

CONCLUSIONS OF LAW

1.  An effective date of January 11, 1994, but no earlier, 
for grant of disability benefits for the right hip under 
38 U.S.C.A. § 1151, is warranted.  38 U.S.C.A. §§ 1151, 5107, 
5110 (West 1991); 38 C.F.R. §§ 3.114, 3.358, 3.400 (1995 and 
1996). 

2.  The concurrent payment of non-service-connected pension 
benefits and disability compensation benefits is precluded by 
law.  38 U.S.C.A. § 5304 (West 1991); 38 C.F.R. §§ 3.700, 
3.701 (1998); Sabonis v. Brown, 6 Vet.App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim.

The Board initially finds that the appellant's claim as to 
this issue is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, it is not inherently implausible.  The 
Board also finds that the facts relevant to the issue on 
appeal have been properly developed and that the VA satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claims.  Id.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151 (formerly § 351), on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
The decision was affirmed by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993).  That decision was, 
likewise, appealed, and in December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  Thereafter, the VA 
Secretary sought an opinion from the Attorney General of the 
United States as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  The requested 
opinion was received from the Department of Justice's Office 
of Legal Counsel on January 20, 1995.  On March 16, 1995, 
amendments to 38 C.F.R. § 3.358(c)(3) were published to 
conform with the Supreme Court's decision, and were made 
effective from November 25, 1991.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication or a claim for an increase of 
compensation, dependency and indemnity compensation or 
pension shall be fixed in accordance with the facts found but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The 
effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if a claim is received within one 
year after that date; otherwise, it shall be the date of the 
receipt of a claim. 38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  These provisions are 
applicable to original and reopened claims.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

Effective June 12, 1996, 38 C.F.R. § 3.114 was amended to 
encompass a factual situation addressed by the Court of 
Veterans Appeals (Court) in McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  The new 
provision does not invalidate any portion of the regulation 
outlined above, but additionally provides that where 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of 38 C.F.R. § 3.114, the evidence must show that 
the claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  62 Fed.Reg. 17706 (1997). 

Generally, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
although the provisions of 38 C.F.R. § 3.114 were amended 
during the pendency of the appellant's appeal to the Board, a 
review of the change, as set forth above, reveals that the 
addition to the regulation does not materially affect the 
analysis of the appellant's claim.  

However, analysis of the appellants claim is materially 
affected by the issuance of two precedent opinions by the VA 
General Counsel.  Essentially, O.G.C. Prec. 9-94 (March 25, 
1994), and O.G.C. Prec. 10-94 (April 25, 1994), in tandem 
stand for the proposition that an effective date of an award 
of compensation or pension based upon judicial precedents 
alone may be no earlier than the date of receipt of the claim 
therefor.  However, if an award may be predicated upon an 
administrative issue, such as an amendment to a regulation, 
prompted by a judicial precedent, 38 U.S.C.A. § 5110(g) 
should be applied in assigning the effective date if to do so 
would be to the benefit of the claimant. 

Turning to the facts of the case, on June 15, 1987, the VA 
District Counsel received the appellant's claim for benefits 
for a right hip disability that was alleged to have been 
caused by VA medical treatment rendered in November 1982.  In 
a December 1987 determination, the District Counsel 
determined that compensation was not warranted for residuals 
of the insertion of the right hip prosthesis under 
38 U.S.C.A. § 1151 (then § 351).  The District Counsel noted 
that the appellant's allegations with regard to negligence 
and complications of his right hip prosthesis insertion had 
been reviewed, but that the medical records failed to 
disclose any evidence of a wrongful act or omission or fault 
on the part of VA in the procedure.  The appellant and his 
representative were notified of this decision and of the 
steps for reconsideration of that determination.  The 
decision was not appealed.  Thus, the determination became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). 

On January 11, 1995, the RO received a letter from the 
appellants representative in which he requested the 
reconsideration of the 38 U.S.C.A. § 1151 claim pursuant to 
the holding of the Supreme Court in Brown v. Gardner.  As 
previously noted, in March 1995, VA amended the regulatory 
provisions of 38 C.F.R. § 3.358(c)(3) implementing 
38 U.S.C.A. § 1151, in conformance with the Gardner decision.  
In a March 1996 rating decision, the RO awarded compensation 
for additional disability resulting from VA treatment, 
effective from January 11, 1995.  The May 1996 Statement of 
the Case indicates that the award was made pursuant to the 
holding of the Gardner case concerning 38 U.S.C.A. § 1151.  
The appellant's award of compensation benefits for additional 
right hip disability pursuant to 38 U.S.C.A. § 1151 was also 
based on the amendment of 38 C.F.R. § 3.358(c)(3).  The Board 
notes that the RO received the appellant's claim to reopen 
the case on January 11, 1995.  The liberalizing amendments 
were issued in March 1995, and made effective from November 
25, 1991.

Both the appellant's January 1995 claim and the RO's March 
1996 grant of benefits under 38 U.S.C.A. § 1151 were 
explicitly predicated upon a change in the law pertaining to 
these types of benefits mandated by Gardner, supra.  The 
holding in Gardner was implemented by administrative 
regulations promulgated by the VA.  Therefore, the provisions 
of 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and the 
interpretations thereof by the VA General Counsel must be 
applied to the appellant's instant claim for entitlement to 
an earlier effective date.

Because the claim for entitlement to benefits based upon a 
liberalizing VA issue was received by the VA more than 1 year 
after the effective date of the new VA regulations 
implementing the Gardner holdings, under 38 C.F.R. 
§ 3.114(a)(3), benefits may be authorized for a period of no 
more than one year prior to the date of the appellant's 
claim.  Accordingly, an effective date of one year prior to 
the receipt of the January 11, 1995 claim should be 
implemented.  Thus an effective date of January 11, 1994, but 
no earlier, for the award of compensation for additional 
disability of the right hip under 38 U.S.C.A. § 1151 is in 
order.

The appellant has contended that the effective date should be 
the date of the right hip operation in November 1982, or the 
date of the submission of the claim in June 1987, at the 
latest.  With these contentions the Board can not agree.  The 
effective date is controlled, according to the law and 
regulations cited above, on the date of a claim--formal or 
informal.  There is no showing of an appeal of the December 
1987 denial or the submission of a claim to reopen the case 
prior to January 1995.  The VA is not shown to have conducted 
any type of review which would have provided a legal basis 
for awarding an earlier effective date.  There are no legal 
provisions that provide for an earlier effective date based 
solely on this change in the law.  As such, entitlement to an 
effective date prior to January 11, 1994, is not established.

II.  Concurrent Receipt of Compensation Claim.

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  As defined 
by the Court, a well-grounded claim is one which is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a claim may not be dismissed or denied on the basis 
it is not well-grounded where there is an absence of legal 
merit or a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  These considerations pave the 
way for the analysis below.

The facts in the instant case are not in dispute.  The 
appellant was granted entitlement to non-service-connected 
pension benefits, effective from April 9, 1980.  The 
appellant was subsequently awarded disability compensation 
benefits at the 50 percent rating level for additional right 
hip disability pursuant to the provisions of 38 U.S.C.A. 
§ 1151, effective from January 11, 1995.

The law specifically provides that a veteran may not 
concurrently receive more than one award of pension, 
compensation, emergency officers, regular, or reserve 
retirement pay.  38 U.S.C.A. § 5304(a).  Consequently, 
except as otherwise provided, a person entitled to receive 
pension or compensation under more than one law or section of 
a law administered by VA may elect to receive whichever 
benefit he or she chooses.  38 C.F.R. § 3.701(a).  Moreover, 
such person may, at any time, elect or reelect the other 
available benefit.  Id.  Thus, a veteran must choose between 
the receipt of disability compensation benefits and the 
receipt of pension benefits  receipt of both is not a legal 
option.

The applicable law in effect in this area is, as noted above, 
very clear and specific, and it is required that the Board 
apply the law as written.  38 U.S.C.A. § 7104.  Under 38 
C.F.R. § 3.700(a), and pursuant to statute, the receipt of 
pension benefits is a bar to the concurrent receipt of VA 
disability benefits, and vice versa.  The Board finds that 
the law, as written by Congress and implemented by VA 
regulation, has been correctly applied in the appellant's 
case.  Under current law, the concurrent receipt of 
disability compensation benefits and non-service-connected 
pension benefits is prohibited.  38 U.S.C.A. §§ 5107(a), 
5304, 7104; 38 C.F.R. § 3.700(a).

The Board sympathizes with the appellant and recognizes the 
hardship he has suffered, but the statutory provisions 
enacted by Congress require that he choose receipt of one or 
the other benefit.  Thus the law is clear that the appellant 
lacks basic entitlement to concurrent receipt of benefits and 
his claim is, unfortunately, without legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 5304 (West 
1991); 38 C.F.R. §§ 3.700(a), 3.701.  

The appellants representative has also argued that the 
offset imposed on the appellants pension due to his stroke 
by the receipt of 38 U.S.C.A. § 1151 benefits for the right 
hip disability is inequitable.  The appellants 
representative has thus apparently asked this Board to exempt 
the appellant from the operation of the law by creating a 
hardship exception that was not included in the current law 
when it was enacted.  The Board can only abide by the laws as 
enacted, and has no power to create an exception to a 
statute.  The appellants representative has cited no 
statutory or regulatory authority for the interpretation of 
the law that he seeks.

As noted above, the Board is bound by the laws enacted, and 
by VA regulations.  38 U.S.C.A. § 7104.  It appears that 
there is no possible provision to allow a grant of the appeal 
since the statutory and regulatory requirements are shown to 
preclude concurrent receipt of disability compensation 
benefits and pension benefits.  The legal criteria, not the 
facts, are dispositive of the issue.  The appellant has 
failed to state a claim upon which relief could be granted, 
and, as a matter of law, the claim must be denied.  See 
Sabonis at 430 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board is terminated).

The Board finds that the law is dispositive in this case.  
Therefore, the Board has no alternative but to deny the 
appellant's appeal and therefore, the appellant is entitled 
only to receipt of disability compensation benefits or 
pension benefits, but not both.


ORDER

Entitlement to an effective date of January 11, 1994, but no 
earlier, for the award of compensation under 38 U.S.C. § 1151 
for additional disability of the right hip is granted, 
subject to controlling regulations affecting the payment of 
monetary awards.

The appellant cannot receive concurrent payment of VA 
disability compensation and non-service-connected pension 
benefits as a matter of law.  The appeal as to this issue is 
denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
